                    Case 2:19-mj-00148-WC Document 1 Filed 05/07/19 Page 1 of 4
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Alabama

             In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)

      Corneila, 2211 County Road 4405, Banks, AL
                                                                               Case No.   a'. lalryl‘ 19 tt),
36005-2828, USPS tracking: 9505 5141 7827 9123 1870
                         89
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identib) the person or describe the
property to be searched and give its location):

  One Priority Mail 2-Day parcel addressed to Corneila, 2211 County Road 4405, Banks, AL 36005-2828
located in the               Middle              District of           Alabama              ,there is now concealed (identifi) the
person or describe the property to be seized):
 controlled substances, materials and documents reflecting the distribution of controlled substances through the U.S.
 Mails, including money and/or monetary instruments consisting of payment and/or proceeds relative to the distribution
 of controlled substances
        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                5(property designed for use, intended for use, or used in committing a crime;
                CI a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       Offense Description

      Title 21, USC, Sections 841(a)              Controlled Substance Act
      (1)and 843(b)
          The application is based on these facts:
        See attached affidavit(ATTACHMENT 1)incorporated herein by reference and made part of this application.

          9f Continued on the attached sheet.
          CI Delayed notice of       days (give exact ending date if more than 30 days:                             )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh



                                                                                             pplicant's signature

                                                                                      Jerry Boykins, Postal Inspector
                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:            5/07/2019
                                                                                                        Air
                                                                                               •     s vd•ure

City and state: Montgomery, AL                                                   Walla    Capel Jr, U.S. Magistrate Judge
                                                                                           Printed name and title
        Case 2:19-mj-00148-WC Document 1 Filed 05/07/19 Page 2 of 4




                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
                                       ATTACHMENT 1


1, Jerry Boykins, U.S. Postal lnspector, depose and state:


1.     I am a Postal Inspector with the United States Postal Inspection Service (USPIS), and
       have been employed in this capacity since February 2013. I am currently assigned to the
       Houston Division's Montgomery, Alabama domicile. I am an "investigative or law
       enforcement officer" within the meaning of Title 18, United States Code Section 2510(7).
       That is, I am an officer of the United States who is empowered by law to conduct
       investigations and to make arrests for crimes furthered through the use of the United
       States Mail or in connection to the United States Postal Service (USPS), property of the
       USPS, and other postal offenses, as set forth in 18 U.S.C. § 3061.

2.     This affidavit is written in support and as part of an application for a search warrant to
       search one parcel currently in the custody and control of the USPIS. The information
       contained in this affidavit is based on my personal knowledge and observations, on
       information conveyed to me by other individuals, including law enforcement officials and
       postal employees, as well as on my review of records, documents, and other physical
       evidence obtained. This affidavit only contains information necessary to support probable
       cause for a search warrant and is not intended to include every fact observed by your
       affiant or known to the government.

3.     Prior investigations by U.S. Postal Inspectors have determined that the U.S. Mails are
       being used to transmit controlled substances and proceeds from controlled substances. ln
       your affiant's training and experience, some areas of the country are known to be major
       sources for illegal drugs being mailed into the state of Alabama, but in rare cases, postal
       inspectors have intercepted drug parcels being mailed from Alabama to other areas in the
       country. I have also been involved in numerous investigations where drug proceeds
       packages were seized en route to drug source locations via the U.S. Mail. My training
       and previous experience has made me familiar with the method and manner that drug
       traffickers use to move illegal drugs and drug proceeds through the U.S. Mail.

4.     Your affiant is aware the distribution of illegal drugs, narcotics, and proceeds from the
       sales of these illegal drugs and narcotics through the U.S. Mail, can make USPS
       employees and facilities targets of crimes during the unknowing delivery of drug or
       proceeds packages. Your affiant is also familiar with cases where USPS employees have
       been targeted for robbery because of packages known to contain illegal drugs and/or
       proceeds from the distribution of illegal drugs.

5.     On May 6, 2019, Inspectors were contacted by postal staff at the Banks Post Office.
       Postal staff identified a package that was emitting very strong suspicious odor destined to
       an address there in Banks, AL. The package was mailed to Inspectors for further
       investigation.
        Case 2:19-mj-00148-WC Document 1 Filed 05/07/19 Page 3 of 4




6.     On May 7, 2019, Inspectors received the package and learned that it was mailed from a
       zip code located in Gold Beach, Oregon. A search of the CLEAR law enforcement
       database revealed that the recipient along with his/her address is not associated with any
       known associates in the state of Oregon.

7.     The parcel in question is described as follows:


       a.      Addressed To:                                 Corneila
                                                             2211 County Road 4405
                                                             Banks, AL 36005-2828


       b.      Return Address:                               *No address written on package

                                                             Priority Mail 2-Day
                                                             USPS Tracking Number:
                                                             9505 5141 7827 9123 1870 89

       c.      Weight:                                       2.9 oz.

       d.      Postage:                                      $7.35

This package will be referred to henceforth in this affidavit as Parcel 7089.

8.     On May 7, 2019, Parcel 7089 was examined by narcotics detection canine "Ace,"
       handled by Lt. Richard Talley from Alabama Department of Corrections. During the
       examination,"Ace" alerted to Parcel 7089, indicating that there was a scent of controlled
       substances emitting from Parcel 7089. "Ace" is a male Belgium Malinois approximately
       four years old, and has been working as a K9 narcotics detector dog since 2013. "Ace"
       participates in minimurn of 16 hours of in-service training per month, as well as routine
       usage. Per his handler, Lt. Richard Talley,"Ace" was certified through Central Alabama
       Police K-9 Training Association, Inc., and Alabama Canine Law Enforcement Officer's
       Training Center, Inc. "Ace" is certified to detect cocaine, marijuana, heroin,
       methamphetamine, crack, and MDMA. Lt. Talley has been a canine narcotics handler
       with Alabama Department of Corrections for approximately nine years and has worked
       with "Ace" for approximately three years. Lt. Talley has confirmed the K-9's credibility
       and reliability. "Ace" has successfully alerted hundreds of times during training and real
       life situations. "Ace" is available seven days a week to conduct drug sniffs for Alabama
       Department of Corrections and other outside agencies."Ace" has several narcotic arrests.

9.     Based on the facts set forth in this affidavit, and based on my training and experience,
       there is probable cause to believe that Parcel 7089 contains controlled substances. As a
       result, your affiant respectfully requests the court issue a search warrant authorizing the
       search of Parcel 7089. Additionally, your affiant requests the seizure of Parcel 7089,
       controlled substances, currency, and/or negotiable instruments contained therein. Your
                                                 2
       Case 2:19-mj-00148-WC Document 1 Filed 05/07/19 Page 4 of 4




      affiant also requests the seizure of any additional enclosed materials recovered during the
      search of the parcel, which may represent evidence of the distribution of controlled
      substances, to include evidence as to the identity of the source of the packages and/or the
      recipient thereof, all in violation of 21 U.S.C. §§ 802, 813, 841(a)(1), 843(b), and 846.


10.   Parcel 7089 has been maintained in the custody of the undersigned affiant in this District
      pending application for a search warrant.



                                                   Je y B ykins
                                                   U. . Postal Inspector

Sworn to and subscribed before me this
7th day of May,2019, in Montgom y, AL.


          ►-
WA 40.:S
      *7 .
UNIT 'STATES MAGISTRATE JUDGE




                                              3
